Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered July 2, 1996, convicting defendant, upon his plea of guilty, of attempted robbery in the first and second degrees, and sentencing him, as a second felony offender, to consecutive terms of 5 to 10 years and 3 to 6 years, respectively, unanimously affirmed.
We find no significant mitigating factors authorizing concurrent sentences pursuant to Penal Law § 70.25 (2-b) (see, People v Garcia, 84 NY2d 336). In any event, we perceive no abuse of sentencing discretion. Concur — Lerner, P. J., Milonas, Wallach and Rubin, JJ.